Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 6, 2019

                                      No. 04-19-00345-CV

             IN THE INTEREST OF S.M.P.M. AND N.J.M., JR., CHILDREN,


                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00964
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due to be filed on July 9, 2019. On July 9,
2019, appellant filed a motion requesting an extension of time to file the brief. By order dated
July 11, 2019, the motion was granted, extending the deadline to July 29, 2019. The order
stated, “Given the time constraints governing the disposition of this appeal, FURTHER
REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.”

        On July 26, 2019, appellant’s attorney filed a second motion for extension of time stating
the reporter’s record from the March 5, 2019 bench trial at which appellant mother’s parental
rights were terminated has not been filed. Instead, the reporter’s record from the May 3, 2019
bench trial at which the father’s parental rights were terminated was filed. On July 31, 2019,
appellant’s attorney filed an amended second motion for extension of time, amending the date of
the bench trial to April 5, 2019. On August 5, 2019, the court reporter responsible for preparing
the reporter’s record, Ms. Angie Jimenez, filed a notification of late record, stating she was
notified a week ago that she needed to prepare and file the record from the April 5, 2019 bench
trial.

        Appellant’s amended second motion for extension of time is GRANTED, and the original
second motion for extension of time is MOOT. It is ORDERED that Ms. Jimenez file the
reporter’s record from the April 5, 2019 bench trial no later than August 23, 2019. It is further
ORDERED that appellant’s brief must be filed no later than two weeks after the date the
reporter’s record is filed. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED
ABSENT EXTENUATING CIRCUMSTANCES.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court